Jasen, J.
(concurring in result). Inasmuch as I do not believe the petitioners have standing to bring this proceeding, I would dismiss the petition for the reasons stated in the dissenting opinion of Justice T. Paul Kane at the Appellate Division. The clear legislative intent negates review of the Commissioner’s determination by persons other than claimants and defaulting milk dealers. (Agriculture and Markets Law, § 258-b, subd 5, pars [c], [d].)
Chief Judge Cooke and Judges Jones, Wachtler, Meyer, Simons and Kaye concur in Per Curiam opinion; Judge Jasen concurs in result in a memorandum.
Order modified, with costs to the Commissioner against the petitioners only, in accordance with the opinion herein and, as so modified, affirmed.